DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1, 3-4, 7-9, 11-12, 15, 21-42 are pending.  Claims 1, 9, 11-12, 27, 32-38, 40-41 have been amended and Claims 42-43 are newly added.
Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.  
Response to arguments under 35 USC 101
The Applicant’s argues that the claimed invention are directed to eligible subject matter because i) under Step 2A-prong 1 because they do not recite mental processes and cannot be reasonably performed without a computing device according to computation complexity theory (see Remarks – 11/10/21, pg. 9-10); ii) under Step 2B – prong 2 the claims integrate the claim into a practical application because they solve a technical problem relating to “solving certain types of problems by gamifying the problem” (see Remarks, pg. 11-12); and iii) under Step 2B the Examiner has not shown a prima facie case and the claims provides an inventive concept of “transforming the dataset into game data” relating to solving scientific problems with non-experts (see Remarks, pg. 12-14).
With respect to the Applicant’s argument under Step 2A-prong 1,  the Applicant asserts that the claimed invention is not directed to “mental processes” because “providing, by the computing device, via one or more communication networks, the game data to one or more user computing devices” and “receiving, by the computing device, via the one or more communication networks, game information from the one or more user computing devices, when the game information see Remarks, pg. 9-10).  The Examiner respectfully notes that these additional limitations have not been construed as part of the abstract idea but as additional limitations which i) invoke a general purpose computer as a tool to implement the abstract idea; ii) extra solution activity of the abstract idea; and/or iii) a technological environment and/or field of use to perform the abstract idea (see MPEP 2106.05(f)-(h)).  However, the claims are found to recite an abstract idea because “generating, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, wherein the one or more relevant game scenarios correspond to the at least one problem type, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data”  and “translating the game information received from the one or more users into data used to solve the portion of the scientific problem;” recite limitations directed to mental processes.  For at least this reason, the Applicant’s argument is not persuasive.  
Moreover, the Applicant’s argues that the claims under the computation complexity theory, exempts the claim from being construed as a mental process because they cannot reasonably be performed without a computing device (see Remarks, pg. 10).  The Examiner respectfully disagrees.  The claims are found to be directed to a mental process because they include observations, evaluations, judgments, and opinions to perform mental processes that human beings have employed since ancient times to solve scientific problems.   Similarly, games such as basketball have been employed and performed by humans to provide excitement and fun while solving scientific problems (e.g., solving simple rotational, force, and physics required to have a ball move through a basket) that have a long precedent in human history even before the computing era.  It follows that even though the claims recite limitations that require a computer, it may still recite a mental process see October 2019 – Subject Matter Eligibility, pg. 8).   
Additionally, the Applicant argues that “large datasets” render the claimed invention completely impractical to suggest a human could perform the manipulations based on the dataset taught in the claims because, generating a translation map based on the dataset and the one or more relevant game scenarios could not be performed in the human mind.  The Examiner respectfully disagrees.  The scientific method is generally understood and has required the use of human endeavor and/or mental processes in order to design and form hypothesis and tests to translate large sets of data in order to solve the scientific problem.  Additionally, the practicality of receiving a large dataset and translating the data set through a generated translation map while arduous could still be achieved by a human performing the steps mentally with the aid of pen and paper which has been utilized by humans in the pre-computing era as a physical aid to help perform the mental step.  Stated differently, scientists and games have utilized mental processes with the aid of pen and paper to receive and transform data sets and generate a translation map based on the data sets.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection under Step 2A-prong 1 has been maintained.
With respect to the arguments under Step 2A-prong 2, the Applicant asserts that the additional elements provide a “holistic method for generating a translation map and transforming a dataset into game data, providing the game data to user computing devices and receiving input which can be translated back into a solution for the problem, which was not possible previously” (see Remarks, pg. 11).  Specifically, the Applicant asserts that the claims are narrowly tailored and that scientific problems can be solved in more ways that the particular recited invention which is practical “only when the dataset is large and where the traditional solving method would require a see MPEP 2106.05(f)-(h)).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection under Step 2A-prong 2 has been maintained because the claims to not integrate the claim into a practical application.  
With respect to Step 2B, the Applicant argues that the claim provides i) an inventive concept of “transforming the dataset into game data” which is unconventional, not well understood, and not routine in this technical field and as a result has not been utilized before to solve long standing technical problems relating to solving scientific problems with non-experts” and ii) the Examiner fails to provide a prima facie case in view of Berkheimer memo.  The Examiner respectfully disagrees.  The Applicant argument is not persuasive because under Step 2B, whether the elements when viewed individually or as a collective whole is “unconventional, not well-understood, and not routine” is not from the perspective of “non-experts” but from one of ordinary skill in the art.  As noted in the affidavit submitted by one of the co-inventors, a doctorate in science or engineering with focus on computational methods would have the necessary skills, cognitive power in solving problems, and depth of knowledge to transform scientific problems to implement effective solutions see Affidavit submitted under Rule 1.132 dated 4/26/21).  Stated differently, the one of ordinary skill in the art at the time the invention was made would have had the experience, expertise, and cognitive power in forming a hypothesis to be tested to transform the dataset into game data and is not sufficient to amount to an inventive concept.  For at least this reason, the Applicant’s argument is not persuasive.  
With respect to the arguments directed to the Berkheimer memo, the Applicant argues that the analysis fails to comply with the guidance because it has not provided sufficient evidence to meet the prima facie burden of establishing that the claims are not directed to significantly more (see Remarks pg. 13-15).  Specifically, the Applicant argues that the analysis “inappropriately filtered the claims to recited hardware components” and not provided any required support or evidence.  The Examiner respectfully disagrees.  The Examiner is not required to show that the limitations directed to the abstract idea as being well-known, routine, and conventional.  Specifically, the limitation “generating a translation map based on the dataset and one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data” have been construed as mental processes and is a recitation of part of the abstract idea.  Moreover, the Examiner notes that under Step 2B, the additional elements such as “a computing device” and “via the one or more communication networks” are similar to the case of Alice v. CLS, in which the Court found that highly-generalized computer components which merely provide a technological environment or field of use in which to perform the abstract idea which did not amount to supply an inventive concept.  For at least these reasons, the Applicant’s argument is not persuasive.
Response to arguments under 35 USC 112(a)
With respect to the rejection under 35 USC 112(a), the Applicant’s representative argues that the claims comply with the written description requirement and the enablement requirement because they are sufficiently described and supported for one skilled in the art to understand as currently see Affadavit under Rule 1.132 dated 4/26/21), one of ordinary skill in the art at the time the invention was filed could achieve the claimed invention as originally filed (see Remarks – 11/10/21, pg. 14-15) and ii) that the claims do not require undue experimentation because the Specification’s disclosure provides options and one of ordinary skill in the art would be aware of the need to statistically verify any solution to a scientific problem (see Remarks, pg. 15-16).  The Examiner respectfully disagrees.  With respect to one of ordinary skill in the art, the Examiner notes that in the instant case whether a personal of ordinary skill in the art is i) a person of a college degree or ii) a person who has a doctoral degree in science of engineering does not materially affect whether the written description is satisfied.  As explained in MPEP 2161.01, a computer-implemented invention may be rejected under 112(a) when the Specification does not in sufficient detail support the genus of all instances to gamify a scientific problem.  In this case, the Specification describe one or a limited number of ways which a game is used to gamify a scientific method but this does not entitle the inventor to claim any and all means for achieving that objective (see LizardTech, 424 F.3d 1336, 1346).   Stated differently, the question of whether the adequate written description has been satisfied does not rest on whether one of ordinary skill in the art at the time the invention was made is i) a college graduate or ii) a doctoral candidate does not significantly change the analysis under 112(a) because neither a college graduate or a person with a doctoral degree in science or engineering but how the inventor intended to achieve gamifying the all of the claimed types of scientific problems and to identify game scenarios to solve the portion of the scientific problem.  For at least this reasons, the Applicant’s argument is not persuasive.
Secondly, it is not enough to show that one of ordinary skill in the art would know how to write a program, but the specification must explain how the inventor intends to achieve the claimed function (see MPEP 2161.01).  In this instance, the Specification fails to disclose the computer and see MPEP 2161.01 – citing Vasudevan Software, 782 F.3d 671, 681-683).   
Finally, assuming arguendo, that a person with a doctoral degree would have understood how to gamify the scientific problem, the scope of the invention is not enabled as it would still require undue influence and experimentation to gamify the scientific problem to achieve the result of solving the portion of the scientific problem because it does not explain how without undue experimentation to gamify the scientific problem to achieve the result of solving the portion of the scientific problem.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 7-9, 11-12, 15, and 21-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a mental processes such as “generating, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, wherein the one or more relevant game scenarios correspond to the at least one problem type, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data” - mental processes, “translating the game information received from the one or more users into data used to solve the portion of the scientific problem;” - mental processes.  It is noted that each of these steps may be see Specification, 0055, wherein the transforming step is performed by the researcher, administrator, and software developer), to achieve the desired result to solve scientific problems by mere gathering and analyzing information. 
This judicial exception is not integrated into a practical application because the merely invokes a computing device and/or a technological environment to perform the claimed mental processes (see MPEP 2106.05 (f) and (h)). Moreover, the additional elements such as “receiving, input relating to a scientific problem from one or more sources, wherein the input comprises a portion of the scientific problem, a dataset, and one or more game scenarios;” “wherein the portions of the scientific problem comprises at least one of the following problem types: decision problems, search problems, counting problems, optimization problems, function problems and promise problems” “providing, by the computing device, via one or more communications, the game data to one or more user computing devices”, and “receiving, by the computing device, via the one or more communication networks, game information from the one or more user computing devices, wherein the game information comprises information on one or more inputs associated with a game” are construed as mere extra-solution activity of data gathering of the abstract idea (see MPEP 2106.05(g)).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “a computing device”, “user computing devices” and “one or more communication networks” when viewed individually or as a whole is analogous to the decision in Alice v. CLS, in which the additional element merely invoke the claimed abstract idea on a general purpose computer and/or provide a particular technological environment in which to practice the abstract idea (see MPEP 2106.05(f) and (h)).  

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3-4, 6-9, 11-12, 14-15, and 21-43 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention (see Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)).  Independent Claims 1 and 9 recite “generating, by the computing device, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, wherein the one or more relevant game scenarios correspond to the at least one problem type, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data;” and “translating, by the computing device, the game information see MPEP 2161.01).  Specifically, a review of the Specification indicates that the limitations “generating, by the computing device, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, wherein one or more relevant game scenarios correspond to the at least one problem type, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data;” and “translating, by the computing device, the game information received one or more users into data used to solve a portion of the scientific problem” does not have adequate written description.  These limitations are described by only generic statements such as “wherein the computing devices may create 410 a game from the scientific problem and/or the gameplay information” (see 0055), “translating the information that was processed into information that may be used to solve the scientific problem” (see 0058), “the process may repeat with a different game, a different game format, different parameters and/or the like” (see 0060) and “a translation map that provides information for how the game corresponds to the problem to be solved” (see 0055).  These general statements do not describe in sufficient detail how the inventor has achieved the claimed invention as they do not disclose the particular algorithm.  Moreover, an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 – citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733).  For at least the reasons above, independent Claims 1, 9, and 16 fail to comply with the written description requirement.  Further, dependent claims 3-4, 6-8, 11-12, 14-15, and 19-43 fail to comply with the written description requirement for substantially the same reasons as the claims from which they are dependent upon.

Claims 1, 3, 6-9, 11-12, 14-15, and 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the see MPEP 2164).  Specifically, the Specification does not provide enablement for "generating, by the computing device, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, wherein the one or more relevant game scenarios correspond to the at least one problem type, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data” and “translating, by the computing device, the game information received from one or more users to solve the portion of the scientific problem”.  The Claims have been reviewed under the factors set forth under In re Wands which include: a) breadth of the claims; b) the nature of the invention; c) the state of the prior art; d) level of one of ordinary skill in the art; e) level of predictability in the art; f) amount of direction provided by the inventor; g) the existence of working examples; and h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  These factors have been discussed with respect to the aforementioned limitations above of independent Claims 1 and 9.
The subject matter of the claimed invention is directed to the concept of gamifying a scientific problem by transforming the scientific problem into an entertainment game.  The Specification nor the claim terms limit the plain and ordinary meaning of "a scientific problem" or "an entertainment game".  The terms “scientific problem” and “an entertainment game”, applying the broadest reasonable interpretation, are found to be directed to "a problem which may provide an observation of something through experimentation" and “an activity that provides entertainment and amusement”, respectively.  Applying the term, the breadth of the claims encompass the concept of solving any known and future scientific problem by turning a problem into any known game type and future game type by "a portion of the scientific problem, a dataset, and one or more game scenarios" 
With respect to the state of the prior art, the Specification acknowledges that previous attempts to gamify a scientific problem have resulted in games which are similar to the scientific problem but are not effective for large-scale deployment (see 0003).
Regarding the level of one or ordinary skill in the art, the instant application is classified in A63F 9/24 which is directed towards electronic gaming.  One of ordinary skill in the art is generally one of college education that guides initial development of game scenarios (e.g., game developer) to solve relevant scientific problems (e.g., researcher) with an understanding of scientific methods, common game mechanics, design, and general computing concepts.  
With respect to the level of predictability in the art, the predictability of a scientific problems are subject to vary based upon the breadth of the current human scientific knowledge and is only limited by the restraints of human ingenuity and understanding of the world.  For instance, more recently the scientific community discovered that the Gravitation constant is not a constant number 
With respect to the direction provided by the Inventor, the Specification provides 7 examples of types of scientific problem.  The examples are related to specific scientific problems (e.g., number of cells present in a cell culture at a given time – Ex. 1; tracing neurons from images – Ex 2; games to apply to economics, science, marketing; - Ex. 3; docking of macromolecules - Ex. 4; protein folding - Ex. 5; problems involving optimization – Ex. 6, matching to find trademarked icons, images, photographs, videos, and/or the like - Ex. 7).  Moreover, the Specification merely discloses general statements as to how different game types may be applied to process a specific problem but does not disclose an algorithm to transform the problem into the game or the steps to create the game or how the algorithm translates the problem and how it gamifies the solution.  Rather the Specification suggests applying a focus group to test and verify results, use of a game in an iterative manner, adding different transformations, and making the game collaborative.  However, these merely state game design considerations but does not provide the specific algorithm utilized to transform the scientific problem and the subsequent game that is created (see 0070-0085).  Moreover, the Specification does not specifically disclose the actual features or functions, or alternatives but supplies generic statements of an intended result and conclusions of generally relating metaphors to be mapped to desired game play.      
Furthermore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure requires the arduous process of taking any scientific problem, deriving a problem to be solved by the known various types of game mechanics, rewards or otherwise an see Specification, 0070).  As such, one of ordinary skill in the art would not be aware of the metes and bounds as to the scope of the invention and would not know how to make or use the invention without undue experimentation.  This is further supported by the Specification which states that to resolve the issue the use of "a focus group to test the examples", "use the game in an iterative manner, or by changing the transformations” (e.g., creating a different game), or by collaboration (see 0070) which does not provide the necessary steps and/or algorithm utilized to generate the solution as claimed.   
For at least the reasons as discussed applying the Wands factors above, the Claims have been found to lack enablement without undue experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715